Citation Nr: 1423110	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-17 896A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased evaluation for right patellofemoral pain syndrome, evaluated as 10 percent disabling, prior to May 1, 2011, as noncompensable from May 1, 2011 to September 2, 2011, and as 10 percent disabling from September 2, 2011, to include whether a reduction from May 1, 2011 was proper. 

2.  Entitlement to an increased evaluation for left patellofemoral pain syndrome, evaluated as 10 percent disabling, prior to May 1, 2011, as noncompensable from May 1, 2011 to September 2, 2011, and as 10 percent disabling from September 2, 2011, to include whether a reduction from May 1, 2011 was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 2006 to January 2008.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 2006 to January 2008.

2.  On January 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M.C. GRAHAM
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


